*172Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rosario A. Fiorani, Jr., appeals the district court’s order granting Defendants’ motion to dismiss Fiorani’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fiorani v. 1st Advantage Fed. Credit Union, No. 4:08-cv-00109-RAJ-TEM (E.D. Va. filed Feb. 5, 2009; entered Feb. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.